THHECA'I[TORNEYGENERAL
                          OTT TEXAS
                            AUSTIN.    T-s             76711




                                      August     20,     1974


The Honorable Ogden Bass                               Opinion No.     H-   374
District Attorney
Braeoria County                                        Re:       Powers and duties of
Angleton,  Texas 77515                                           commissioners  court

Dear    Mr.   Bass:

    You have requested our opinion on the power of a commissioners
court to act in five different areas.       The Texas Constitution,     Art. 5,
Sec. 18, gives to a commissioners        court “such powers and jurisdiction
over all county business,     as is conferred by this Constitution and
the laws of the State, or as may be hereafter prescribed,          I’ Article 2351,
V.T.C.S.,     is the general statutory grant of power to commissioners
courts, with specific powers found elsewhere          in the statutes.   The courts
have constructed     the powers of the commissioners        courts narrowly,    and
their powers    are thus limited to those “specifically      conferred upon them. I’
Canales v. Laughlin,      214 S. W, 2d 451, 453 (Tex. 1948): Anderson v. Wood,
152 S.W.2d 1084 (Tex. 1941); Attorney General Opinions H-16, H-45,            H-51
(1973).   In considering   your questions,    therefore,   we must look directly
to the statutes for specifically     conferred grants of power to act.

       Your   questions,   with our responses,         follow:

    1. Can the commissioners        court regulate utility rates?    There is
no general provision in the statutes to allow a commissioners         court to
regulate utility rate S. In State v. Gulf States Utilities Co.,     189 S.W.2d
693 (Tex. 1945), the Texas Supreme Court found that a commissioners
court did not have the power to grant a utility franchise      - such power
over utilities not’being conferred on counties.     See also Attorney General
Opinion V- 907 (1949).     Presumably,   the commissioners     courts have no
authority vis-a-vls   utility rates either , except when the county is a
supplier of gas or water under Article      2372q. Sec. 3; Article 2352e.
Sec. 3; and Article   2351, Sec. 20, V. T. C.S.




                                        p.   1760
The Honorable    Ogden Bass,    page 2   (H-374)




     2.  Can the commissioners      court set and enforce minimum building
and housing codes?     Again,   commissioners     courts have no general power
to promulgate   such codes.     Limited codes can be found, however.       Article
6812c, V. T. C. S. 9 gives to certain counties over 350,000    population the
power to establish building set-back      lines from major roads.    Articles
2372k and 6626a;    V. T. C.S.,   give counties the right to require new sub-
division? to provide for the construction      and maintenahce  of roads within
the developing area.

     3. Can the commissioners       court set and enforce standards and procedures
for mobile home tie-downs?       While the Mobile Home Standards Act, Article
5221f, V. T. C. S., gives the primary     resbonsibility over mobile homes to
a state-widi  Certification   Board, Section 14’provides:    “Counties and muni-
cipalities may, with the approval of the Board (which shall not unreasonably
be wi+held),   adoPt more stringent standards [for tie-downs]       when necessary
for the public health and ,safety. ” Thus, the commissioners       court does have
limited standard-setting    powers.    Section 15 of the Act authorizes  the Certi-
fication Board to authorize local units of government to perform inspection
and enforcement    functions concerning tie-down standards.

     4.  Can the commissioners    court require door-to-door    salesmen to be
licensed and pay a fee?    We can find no grant of such power to the court;
therefore under the Constitution,   the court Cannot act in this area.

    5. Can the commissioners     court require registration   and bonding of
home builders?    We can rind no authority for the commissioners     court to
control such activity except as it falls ‘under Articles  2372k and 6626a,
V. T. C. S., which require limited bonds to insure construction    and main-
tenance of roads in new subdivisions.

                                 SUMMARY

             A commissioners     court has no general authority to
        regulate utility rates,   establish minimum building and
        housing codes,    license door-to-door   salesmen,  or re-
        quire registration    and bonding of home builders.   It has
        limited powers t.o regulate mobile home tie-downs.




                                      Attorney     General   of Texas
The Honorable   Ogden Bass,   page 3    (H-374)




APPROVED:




DAVID M. KENDALL,       Chairman
Opinion Committee




                                   p.   1762